Citation Nr: 0100981	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from November 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The veteran 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealed rating decision in September 1993 denied 
the veteran's claim to reopen a previously denied claim of 
entitlement to service connection for a back disorder.

2.  The evidence submitted since September 1993 consists of 
duplicative evidence, previously considered, or of cumulative 
evidence of post-service treatment for a back disorder.


CONCLUSIONS OF LAW

1.  The September 1993 RO decision that denied reopening a 
claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since September 1993 is not new and 
material, and the veteran's claim for service connection for 
a back disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.156(a) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1993, the RO denied the veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.  The claim was originally 
denied by the Board in June 1967.  Subsequent attempts by the 
veteran to reopen his claim were denied by the Board in 
August 1989, and by the RO in December 1990.  The veteran was 
notified of the RO's September 1993 decision that same month.  
He did not file a timely notice of disagreement and 
substantive appeal, and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000); Person v. Brown, 5 Vet. App. 449, 
450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence of record in September 1993 consisted of 
the following: the veteran's service medical records that 
reported no complaints of, or treatment for, any back 
disorder; VA treatment records from October to November 1966 
showing a diagnosis of myositis lumbar paravertebral muscles 
secondary to strain and fibromyositis; a November 1966 VA 
examination report that noted a diagnosis of minimal 
degenerative arthritis, lumbar spine, with fibromyositis; 
written statements from two service colleagues of the 
veteran, received in March and May 1967, who asserted in 
statements translated from Spanish, that they recalled the 
veteran injuring his "waist" in service and complaining of 
pain in the "waist" on a regular basis thereafter; a June 
1982 VA examination report that noted a diagnosis of strain 
and myositis lumbar paravertebral muscles, traumatic, 
chronic; treatment records from Auxilio Mutuo Hospital, a 
private facility in Puerto Rico, showing treatment for a back 
disorder from May 1975 to January 1980, in February 1987, and 
from May 1989 to June 1991; a May 1987 VA examination report 
that noted a diagnosis of degenerative joint disease, 
spondylosis; and oral testimony presented at a personal 
hearing before the RO in March 1990.

The evidence presented since September 1993 consists of the 
following; A report from an October 1994 VA general 
examination that contained a diagnosis of generalized 
degenerative joint disease; treatment records from a Auxilio 
Mutuo Hospital, showing treatment for various disorders, 
including a back disorder, from February 1991 to October 1994 
and from August 1997 to February 1999; VA treatment records 
from March 1991 to January 1994; the report from an August 
1996 VA examination, with diagnoses of L4-L5 herniated 
nucleus pulposus and dorsal lumbar arthritis, and an opinion 
from the examiner, based on a review of the claims folder, 
that herniated nucleus pulposus was not related to service; 
oral testimony presented at a personal hearing before the RO 
in April 1998, during which the veteran stated that he had 
been treated for his back disorder at a VA facility shortly 
after separation from service; and a report from the VA 
facility in question stating that there were no records of 
any treatment for the veteran between 1955 and 1959.  In 
addition, the veteran also submitted numerous copies of 
various private and VA treatment records, from 1966 to 1991, 
that had already been considered in earlier decisions. 

Following a careful review of the evidence in this case, the 
Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The 
original denial of service connection in June 1967 was based 
on the absence of any findings of a chronic back disorder in 
service, as well as the absence of any medical evidence of a 
nexus between the veteran's period of service, and a back 
disorder diagnosed in 1966, almost eleven years after 
separation.  The September 1993 decision determined that the 
veteran had not presented new and material evidence to reopen 
his claim.  The evidence received since September 1993 still 
does not establish that the veteran incurred a chronic back 
disorder in service.  Instead, such evidence either 
duplicates evidence already included in the claims folder and 
considered in earlier decisions, or it is cumulative of 
evidence already of record, in that it shows post-service 
treatment for a back disorder, thus establishing that the 
veteran currently suffers from a back disorder, a fact that 
had already been established in earlier decisions. 

Given the foregoing, the evidence received since September 
1993, therefore, is not, by itself or in connection with 
evidence already of record, so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for a back disorder, and 
the appeal is denied.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the appeal is denied.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

